Citation Nr: 0808755	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
for service connection for PTSD as well as a claim for an 
increased (compensable) rating for his already service-
connected bilateral hearing loss.

In April 2005, the Board affirmed the denial of the claim for 
a higher rating for the bilateral hearing loss.  The Board 
remanded the claim for service connection for PTSD for 
additional development.  Since all requested development has 
been accomplished, to the extent possible, the case is once 
again before the Board for appellate consideration of this 
remaining claim.  


FINDING OF FACT

Based on the medical and other evidence of record, it is just 
as likely as not the veteran has PTSD as a result of his 
military service - and, in particular, a stressful incident 
(stressor) that has been independently verified.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. § 1110 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he developed PTSD as a result of 
stressors he experienced while serving in Vietnam from March 
1969 to April 1970.  For the reasons set forth below, the 
Board finds that the evidence supports his claim, so it must 
be granted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

Some of the doctors that have examined the veteran determined 
he has PTSD, whereas others did not - diagnosing, instead, 
major depression.  This, for example, was the conclusion of 
two VA psychologists in December 2001 and July 2006.  
However, several other VA and private doctors disagreed - 
including M.D., M.D., H.G., M.D., and H.D., Ph.D., not only 
concluding the veteran has PTSD and a history of this 
condition but also attributing it to his unit coming under 
enemy attack during his tour in Vietnam.  See also his VA 
outpatient treatment records dated in 2002.



These conflicting opinions are equally probative on the issue 
of whether the veteran has the necessary DSM-IV diagnosis of 
PTSD.  There are indications both those who diagnosed PTSD, 
as well as those who did not, reviewed the relevant evidence 
in the claims file for the veteran's pertinent medical and 
other history, personally examined him, and made their 
determinations both on his self-reported history and their 
independent review of the evidence.  So he is given the 
benefit of the doubt and it is presumed he has this necessary 
diagnosis.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Accordingly, the Board finds that the veteran 
has proven the first and perhaps most essential element of a 
current DSM-IV PTSD diagnosis.

Since the record contains the requisite current diagnosis of 
PTSD, and the necessary linkage of this diagnosis to a 
claimed stressor in service, resolution of this appeal turns 
on whether there also is credible supporting evidence that 
the claimed stressor in service actually occurred.  There is 
indeed this additionally required evidence.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it 
is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  No further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d) and (f)(1).



There is no conclusive evidence in this case that the veteran 
engaged in combat with an enemy force while in Vietnam.  His 
service personnel records show he served in Vietnam from 
March 1969 to April 1970 and that his military occupational 
specialty (MOS) was FA Crewman.  His DD Form 214 does not 
show he was awarded the Combat Infantryman Badge (or similar 
commendation), the Purple Heart Medal, or any other award 
associated with valor or heroism as a result of engagement 
with an enemy force.  So there is no evidence confirming his 
involvement in combat while in Vietnam.  See VAOPGCPREC 12-99 
(October 18, 1999).

When, as here, a determination is made that the veteran did 
not "engage in combat with the enemy," or that the claimed 
stressor is not related to combat, his lay testimony, alone, 
will not be enough to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
his testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Evidence in this case acknowledges the veteran probably 
experienced various stressors in service, which underlie his 
diagnosis of PTSD.  In a March 2006 report, the U.S. Center 
for Unit Records Research (CURR) indicated it had reviewed 
the Daily Staff Journals (DJs) submitted by the I Field Force 
Artillery (IFFA), the higher headquarters for the 5th Bn, 27th 
Arty, dated from November 1-7, 1969 and from November 21-23, 
1969.  An entry dated November 3, 1969 verifies that one U.S. 
casualty belonging to Btry C, 5th Bn, 27th Arty was reported 
missing-in-action (MIA), but no name was provided.  Another 
entry dated November 6, 1969 verifies Dak Sak received twenty 
rounds of 82 mm mortar and an unknown number of 75 mm rifle 
and recoilless (RR) fire that involved Btry C, 5th Bn, 27th 
Arty and Btry D, 5th Bn, 22nd Arty.  A third entry dated 
November 22, 1969 verified that elements of the reporting 
were engaged in enemy activity.  Also, the U.S. Army casualty 
reports list a Private First Class [redacted], the 
name provided by the veteran, as returned to military control 
from MIA status in Quang Duc Province, Vietnam, on November 
2, 1969.  The report verified at Mr. [redacted] was assigned to 
an element of the IFFV, the same higher headquarters as the 
veteran.  

In light of these findings, there is sufficient evidence to 
conclude the veteran's unit came under enemy attack while he 
was in Vietnam.  Corroboration does not require "that there 
be corroboration of every detail including the appellant's 
personal participation in the identifying process."  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) and Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  In both Pentecost and 
Suozzi, the Court held that specific evidence that a veteran 
was actually with his unit at the time of an attack is not 
required to verify that attack as a PTSD stressor.  In 
Suozzi, 10 Vet. App. at 310-11, the Court determined that 
evidence that the veteran's company received heavy casualties 
during an attack consisting of copies of radio logs of that 
incident, was sufficient to reopen his claim for service 
connection for PTSD, even without specific evidence of the 
veteran's presence with the company during that particular 
incident.  Also, Pentecost, 16 Vet. App. at 128-29 held that 
the Board had interpreted the corroboration requirement too 
narrowly by requiring the veteran to demonstrate his actual 
proximity to and participation in rocket and mortar attacks.  
The Court indicated in this respect that, although the 
veteran's unit records did not specifically show he was 
present during the alleged rocket attacks, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks."  Id.

Since, as mentioned, the veteran's diagnosis of PTSD was 
based, in part, on being present during an enemy attack, all 
three elements of a successful PTSD claim have been met - 
i.e., [1] a current medical diagnosis of PTSD, [2] credible 
supporting evidence that a claimed in-service stressor 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
Hence, service connection for PTSD is warranted. 



There is one final point worth mentioning.  In light of the 
favorable outcome, there is no need to discuss whether VA has 
satisfied its duties to notify and assist the veteran with 
his claim pursuant to the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. § 5100 et seq.  See also Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Even were the Board to 
assume for the sake of argument there has not been VCAA 
compliance, this is inconsequential because the veteran is 
still receiving the requested benefit, regardless, so this 
ultimately would only at most amount to harmless error.  
38 C.F.R. § 20.1102.


ORDER

Service connection for PTSD is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


